  Case 1:19-cv-00418-LPS Document 12 Filed 08/13/19 Page 1 of 1 PageID #: 90



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

 WAVE LINX LLC,

                      Plaintiff,

      v.                                       Civil Action No. 1:19-cv-00418-LPS

 ARKADIN, INC.,

                      Defendant.


              NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

       Now comes Plaintiff Wave Linx LLC, by and through its counsel, and pursuant to Fed. R.

Civ. P. 41 (a)(1), hereby voluntarily dismisses all of the claims asserted against Defendant

Arkadin, Inc. in the within action WITH PREJUDICE. Arkadin, Inc. has not served an answer or

a motion for summary judgment.

Dated: August 13, 2019

                                              DEVLIN LAW FIRM LLC
OF COUNSEL:
                                              /s/ Timothy Devlin
Howard L. Wernow                              Timothy Devlin (No. 4241)
SAND, SEBOLT & WERNOW CO., LPA                1526 Gilpin Avenue
Aegis Tower - Suite 1100                      Wilmington, DE 19806
4940 Munson Street, N. W.                     Phone: (302) 449-9010
Canton, Ohio 44718                            Fax: (302) 353-4251
Phone: 330-244-1174                           tdevlin@devlinlawfirm.com
Fax: 330-244-1173
howard.wernow@sswip.com                       Attorneys for Plaintiff
